DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13, 14 and 16-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest,  A method of manufacturing an implantable tissue repair device for the repair, replacement or augmentation of a biological tissue, the method including the steps of: providing a device including a biocompatible solvated structural material, and compressing and/or at least partially drying at least a part of the structural material to reduce one or more dimensions of the at least part of the device, wherein the device includes one or more anchoring elements and the method includes compressing and/or drying at least the or each anchoring element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080. The examiner can normally be reached 9am-6pm Mon-Th / alt Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON-DENNIS N STEWART/Examiner, Art Unit 3774